       Case 3:19-cr-00099-HTW-LRA Document 68 Filed 08/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 3:19-CR-99 HTW-LRA

MATTHEW WILLIAMS


                                                ORDER

       This cause is before the Court on Defendant’s letter motion through which he seeks to

obtain copies of his sentencing transcripts, plea agreement, docket sheet and indictment,

presumably at government expense. The court finds that because there is neither an appeal nor

petition for habeas corpus relief currently pending in Defendant’s criminal case, his motion should

be denied. See Walker v. United States, 424 F.2d 278-79 (5th Cir. 1970).

       IT IS, THEREFORE, ORDERED that Defendant’s Letter Motion for copies [doc. no. 65]

is denied.

       SO ORDERED this the11th day of August, 2021.

                                              _s/ HENRY T. WINGATE___________________
                                                UNITED STATES DISTRICT JUDGE
